internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-113377-01 date date legend acquiring acquiring sub target business a business b state x date y date z this letter is in reply to a letter from your authorized representative dated date requesting rulings about the federal_income_tax consequences of a proposed transaction the information submitted is summarized below acquiring is a state x corporation engaged in business a acquiring is a publicly traded corporation that is the common parent of a consolidated_group of corporations which includes target acquiring has only common_stock outstanding acquiring files its federal consolidated tax returns on the calendar_year using the accrual_method of accounting plr-113377-01 acquiring sub was a state x corporation organized by acquiring solely for the purpose of acquiring target acquiring sub conducted no business or operations except those necessary to facilitate the transaction after the acquisition merger but before the upstream_merger described below target was wholly owned by acquiring prior to those mergers target a state x corporation was a publicly traded corporation engaged in business b target had only common_stock outstanding target filed its federal_income_tax return on the calendar_year using the accrual_method of accounting on date y the management of acquiring and target entered into an agreement to combine the businesses of the two companies both acquiring and target believed that a fast and efficient integration was necessary to maximize operating synergies on an on-going basis and thereby maximize the benefits of the combination to this end management would have preferred to immediately merge target directly into acquiring but an immediate combination by direct merger was not feasible because of certain contracts and agreements that target had with its primary customer suppliers distributors and business partners therefore on date z acquiring sub merged with and into target the acquisition merger target survived the merger with target shareholders receiving solely voting common_stock of acquiring in exchange for their target stock because the necessary contract assignments either have been or will shortly be obtained the following transaction is proposed to combine the businesses of acquiring and target into a single operating entity target will liquidate with and into acquiring by upstream_merger the upstream_merger the following representations have been made in connection with the proposed transaction the acquisition merger viewed independently of the proposed upstream_merger qualified as a reorganization under sec_368 by reason of sec_368 the proposed upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of the acquisition merger would qualify under sec_332 if the acquisition merger had not occurred and target had merged directly into acquiring such merger would have qualified as a reorganization under sec_368 all other transactions undertaken contemporaneously with in anticipation of plr-113377-01 in conjunction with or in any way related to the proposed upstream_merger have been fully disclosed the acquisition merger and the upstream_merger whether viewed independently of each other or viewed as a single transaction did not and will not result in a reverse_acquisition within the meaning of sec_1 d acquiring has no plan or intention to sell or otherwise dispose_of any of target’s assets received in the proposed upstream_merger except for dispositions made in the ordinary course of business sec_3 of revproc_2001_3 2001_1_irb_111 provides that the internal_revenue_service will not rule on the qualification of a transaction as a reorganization under sec_368 by reason of sec_368 although revproc_2001_3 provides a general no-rule policy concerning sec_368 the service will rule on significant collateral issues where the consequences of qualification are not adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin based solely on the information submitted and the representations made and provided that i the acquisition merger and the upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii the acquisition merger and upstream_merger qualify as statutory mergers under applicable state law we rule as follows the acquisition merger and the upstream_merger will be treated as if acquiring directly acquired the target assets in exchange for acquiring stock and the assumption of target liabilities through a statutory merger as that term is used in sec_368 see revrul_67_274 1967_2_cb_141 and revrul_72_405 1972_2_cb_217 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings specifically no opinion is expressed as to whether the acquisition merger satisfies the requirements under sec_368 and sec_368 whether the upstream_merger qualifies as a statutory merger whether viewed independently of the acquisition merger the upstream_merger qualifies under sec_332 or whether the step_transaction_doctrine applies to these transactions this ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent plr-113377-01 each taxpayer involved in the proposed transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the proposed transaction is completed sincerely associate chief_counsel corporate by edward s cohen chief branch
